By the Court.

Benning J.
delivering the opinion.
Was the Court below right in holding, that the statute of frauds applied to the agreement which the bill sought the specific performance of.
That agreement was the agreement, if it could be called an agreement, by which, Johnson, the father-in-law of Lump-kin, promised Lumpkin, when he wanted “ to get out of the fuss,” that if Lumpkin would pay him, two hundred dollars, by the end of the year, he might have the land. Lump-kin, himself, never promised any thing on his part. But call this an agreement; then, was there any thing, to take it out of the statute of frauds? Nothing that we can see. There was not the thing of part performance. Lumpkin did nothing whatever, in performance of the agreement. He offered to pay the money, at the proper time, but that was not paying it. lie was in possession of the land, it is true, but his being so, was under the previous contract, or, indeed contracts — not under this contract. It does not ap*490pear, that he laid out any labor or money on the land, after the making of this, the last contract.
For aught that we can see, then, the Court below was right, in holding, that the statute of frauds applied to the agreement.
And if the Court was right in holding that, then it could not be true, that the verdict was contrary to law and equity, or, contrary to evidence.
So we conclude, that none of the grounds of the motion for a new trial, were sufficient.
Judgment affirmed.
Judge Lumpkin being related to one of the parties, did not preside.